 
EXHIBIT 10.19
Equity Disposal Agreement
This Equity Disposal Agreement (the “Agreement”) is entered into in Qingdao of
the People’s Republic of China as of July 20, 2008 by and among the following
Parties (hereinafter “Parties of the Agreement”):


Party A: Shengyuan Nutrition Food Co., Ltd.
Address:


Party B:
Shareholder A: Zhang Jibin, ID card number: 370223196408110032
Address:
Shareholder B: Jiang Yunpeng, ID card number: 231026196305045811
Address:


Party C: Beijing Shengyuan Huimin Technology Service Co., Ltd.
Address:


Whereas,


1.
Party Ais a wholly-owned foreign enterprise which is established in the People’s
Republic of China with legally good standing, and its legal and effective
registration certificate No. is ;



2.
Party Cis a company with limited liability which is registered and established
in the People’s Republic of China, and its legal and effective registration
certificate No. is ;



3.
The relevant parties of Party B are Party C’s shareholders (collectively
referred to as “Party B”). Thereof, Shareholder A holds 50% of shares, and
Shareholder B holds 50% of shares.



4.
Party A and Party B have entered into the Equity Pledge Agreement, and under the
terms of this Agreement, Party B guarantees the fulfillment of obligations of
Party C that are under the terms of the Exclusive Consultation and Service
Agreement entered into by Party A and Party C. To ensure the security of this
mortgage right, and considering the technical support provided by Party A for
Party C as well as the good cooperation relationship among the parties, the
relevant parties hereby agree as follows:



I. Authorization of Selection Right
 
1.1       Authorization
 
The Parties of this Agreement hereby agree that since the effective date of this
agreement, unless to be otherwise disclosed to Party A and explicitly approved
by Party A in writing in advance, Party A has the exclusive selection right,
which allows Party A or the third party designated by Party A too purchase all
equities of Party B holding in Party C at any time at the minimum price
permitted by the laws and regulations of the People’s Republic of China in the
premise that it is in conformity to the terms stated in this Agreement. This
selection right will be immediately authorized to Party A after this Agreement
is signed by and among the Parties and comes into effect. In addition, this
authorization is irrevocable or not modifiable within the effective term of this
Agreement (including any extension period pursuant to Article 1.2 below) upon
the authorization.
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.2       Term
This Agreement is signed by and among the Parties of the agreement and comes
into effect on the date at the beginning of this Agreement. The effective term
of this Agreement is ten years, commencing from the date of the effectiveness of
this Agreement. Should Party A puts forward the requirements before the
expiration of this Agreement, both parties shall extend the term of this
Agreement according to the requirements of Party A and sign a separate equity
disposal agreement or continue to fulfill this Agreement according to the
requirements of Party A.


II. Execution of Selection Right and Settlement
 
2.1       Exercise Time
 

 
2.1.1
Party B hereby agrees that Party A can execute partial or total of the selection
right under the terms of this Agreement at any time after the signing and
effectiveness of this Agreement, provided that it is permitted by the laws and
regulations of the People’s Republic of China.

 

 
2.1.2
Party B hereby agrees that there is no restriction to the exercise times of
Party A, unless it has already acquired and held all equities of Party C.

 

 
2.1.3
Party B hereby agrees that Party A may designate a third party to perform the
selection right on its behalf, provided that Party A has notified Party B in
writing in advance during the exercise.



2.2       Disposal of Exercise Purchase Payment
Party B hereby agrees that the entire exercise purchase payment gained by Party
B during the exercise of Party A shall be donated to Party C without
consideration, or the transfer of this exercise purchase payment from Party B to
Party C can be achieved by other means agreed by Party A in writing.


2.3       Transfer
Party B hereby agrees that the selection right under the terms of this agreement
can partially or totally transferred to the third party by Party A, and this
kind of transfer does not require the prior consent of Party B. This third party
shall be deemed as one contracting party of this Agreement and shall perform the
selection right in accordance with the terms of this Agreement and bear the
rights and obligations of Party A under the terms of this Agreement.


2.4       Exercise Notification
If Party A exercises its rights, it shall give Party B the written notification
ten working days prior to the account day (the definition sees in the following
context), and the notification shall state the following clauses in details:
 

 
2.4.1
The effective settlement date (hereinafter simplified as “account day”) of
equity after the exercise of selection right;

 

 
2.4.2
The registered holder’s name of equity after the exercise of selection right;

 

 
2.4.3
The equity quantity and its ratio respectively purchased from the authorizing
people;

 

 
2.4.4
Exercise price and its payment mode;

 

 
2.4.5
Entrustment Letter of Authorization (if the exercise is carried out by the third
party designated by Party A).

 
 
 
2

--------------------------------------------------------------------------------

 

 
The Parties of the agreement agree that Party A may designate a third party at
any time and the selection right and registration of equity can be exercised in
the name of this third party.


2.5       Transfer of Equity
Should Party A performs its selection right, within ten working days since the
receipt date of the exercise notification of Party A pursuant to Article 2.4,
 

 
(1)  
Party B shall urge Party C to hold the shareholders’ meeting in time. In this
meeting, it shall make the resolution which approves Party B to transfer the
equity to Party A and/or its designated third party;

 

 
(2)  
Party B shall sign the transfer agreement which is in conformity to the physical
contents of the equity transfer agreement listed in Appendix 1 of this Agreement
with Party A (or its designated third party when applicable);

 

 
(3)  
The parties of Party B shall sign the other required contracts, agreements or
documents to acquire all the required governmental approval and consent, and the
parties of Party B shall take all the necessary actions to transfer the
effective ownership of the purchased equity to Party A and/or its designated
third party without any carried security interest and make Party A and/or its
designated third party become the holder of the purchased equity registered in
the Bureau of Industry and Commerce. The parties of Party B shall also provide
the latest business license, the Articles of Association, the approval
certificate (if applicable) and the other relevant documents issued or
registered in the relevant competent authority in China to Party A or its
designated third party. These documents shall reflect the equity change of Party
C and the change of directors and legal representative, etc.



III. Statement and Commitment
 
3.1       The statement and commitment made by Party B are as follows:
 
3.1.1
It has the complete rights and authorization to sign and perform this Agreement;

 
3.1.2
It performs this Agreement and the obligations under this Agreement and will not
breach the laws, regulations and other agreements which is binding upon Party B,
and no governmental approval or authorization is required;

 
3.1.3
No lawsuit, arbitration or other judicial or administrative proceedings which is
pending or may materially affect the fulfillment of this Agreement exists;

 
3.1.4
It has disclosed the conditions which may have disadvantageous effects on the
fulfillment of this Agreement to Party A;

 
3.1.5
It does not go bankrupt, and its financial status is steady and good;

 
3.1.6
Its holding of Party C’s equity has no pledge, security, liabilities and other
undertakings of third party rights, and it is free from the claims of the third
parties;

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
3.1.7
It will not set any pledge, liabilities and other undertakings of third party
rights, and it will not dispose its holding equity to the parties other than
Party A or its designated third party by means of transfer, bestowal, pledge or
the other means;

 
3.1.8
The selection right it authorized to Party A shall be exclusive, and Party B
shall not authorize the selection right or the similar rights to the parties
other than Party A or its designated third party;

 
3.1.9
Within the validity term of this Agreement, the business of Party C shall be in
conformity to the laws, regulations, rules and other management rules and
guidelines issued by the competent governmental authority, and no circumstances
which breaches the said regulations and causes gross disadvantageous effects on
the business or assets of the company exists;

 
3.1.10
Maintain the good standing of Party C pursuant to the good financial and
commercial standards and practices. Manage its businesses and handle the
business affairs cautiously and effectively, make the best efforts to ensure the
permit certificate, license and official documents, etc. required for the
sustainable operation of Party C, and ensure that these permit certificate,
license and official documents, etc. will not be cancelled, withdrawn or become
invalid;

 
3.1.11
Upon the request of Party A, it shall provide all the operating and financial
documents related to Party C;

 
3.1.12
Before Party A (or its designated third party) exercises the selection right and
acquires all equities or interests from Party C, unless to be otherwise approved
by Party A (or its designated third party) in writing, Party C shall not behave
as follows:

 
 
(a)
Dispose any asset, business or income by means of sale, transfer, pledge or
other means, or allow the setting of any other security interest (excluding the
security interest caused during normal or daily business process or being
disclosed to Party A and having been approved by Party A in writing in advance);

 
 
(b)
Engage in the transaction which has materially disadvantageous effects on its
assets, responsibility, operation, equity and other legal rights (excluding the
transaction caused during normal or daily business process or being disclosed to
Party A and having been approved by Party A in writing in advance);

 
 
(c)
Distribute the dividend and bonus to each shareholder by any means;

 
 
(d)
Incur, inherit, guarantee or allow the existence of any liability, excluding (i)
the liabilities incurred during the normal or daily business process rather than
by means of loan; (ii) the liabilities which have been disclosed to Party A and
approved by Party A in writing in advance;

 
 
(e)
Enter into any material contract, excluding the contracts signed in the normal
business process (for this paragraph, if a contract value exceeds RMB [    ], it
will be regarded as a material contract);

 
 
(f)
Decide to add or reduce the registered capital of Party C through the
resolutions of the shareholders’ meeting, or change the structure of the
registered capital separately;

 
 
(g)
Supplement, modify or alter the Articles of Association of Party C by any means;

 
 
(h)
Merge or combine with any other, or acquire any other or invest any other

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
3.1.13
Before Party A (or its designated third party) exercises the selection right to
acquire all equities or assets of Party C, unless to be otherwise explicitly
approved by Party A (or its third party) in writing, Party B shall not jointly
or individually behave as follows:

 
 
(a)
Supplement, modify or alter the Articles of Association based documents by any
form, and this kind of supplementation, modification or alteration will
materially have disadvantageous effects on the assets, liabilities, operation,
equity and other legal rights of Party C (excluding the circumstances which
increase capital proportionally to meet the requirements of laws), or may affect
the effective fulfillment of this Agreement as well as the other agreements
entered into by and among Party A, Party B and Party C;

 
 
(b)
Make Party C to carry out the transaction which will materially have
disadvantageous effects on the assets, liabilities, operation, equity and other
lawful rights of Party C (excluding the one caused during normal or daily
business process or being disclosed to Party A and having been approved by Party
A in writing in advance);

 
 
(c)
Make the shareholders’ meeting of Party C to pass the resolutions concerning the
distribution of dividend and bonus;

 
 
(d)
Dispose the legal or beneficial interest of the equity of Party C by means of
sale, transfer, pledge or by other means at any time since the effective date of
this Contract, or allow the setting of any other security interest;

 
 
(e)
Make the shareholder’s meeting of Party C approve the disposal of the legal or
beneficial interest of any equity by means of sale, transfer, pledge or by other
means, or allow the setting of any other security interest;

 
 
(f)
Make the shareholders’ meeting of Party C to approve the merger or combination
between Party C and any other party, or acquire any other party or invest any
other party, or recombine in any other form;

 
 
(g)
Carry out the completion of business, liquidation or dissolution of Party C of
itself.

 
3.1.14
Before Party A (or its designated third party) exercises the selection right to
acquire all equities or assets of Party C, the parties of Party B promise that:

 

 
(a)
Immediately give the written notification to Party A about the lawsuit,
arbitration or administrative procedures occurred or possibly to be occurred
concerning its holding equity, or the circumstances that may have
disadvantageous effects on this equity;

 

 
(b)
Urge the shareholders’ meeting of Party C to approve the transfer of the
purchased equity stated in this Agreement, urge Party C to alter its Articles of
Association to reflect the transfer of the equity from the parties of Party B to
Party A and/or its designated third party, as well as the other modification
matters stated in this Agreement, and immediately apply to the competent
authority in China for approval (if the laws require such approval) and transact
the registration of change, and urge Party A to approve the assignment of Party
A and/or its designated third party as the new director and new legal
representative through the resolutions of the shareholders’ meeting;

 

 
(c)
To maintain its legal and effective ownership of equity, sign all the necessary
or appropriate documents, take all the necessary or appropriate actions, and
bring forward all the necessary and appropriate accusations or take all the
necessary and appropriate defenses for all claims;

 

 
(d)
Upon the request of Party A at any time, it shall immediately transfer its
equity to the designated third party at any time unconditionally and waive the
first purchase right enjoyed during the transfer of said equity to another
existing shareholder;

 

 
(e)
Strictly obey the regulations of this Contract and the other contracts jointly
or individually entered into by and among the parties of Party B and Party A,
fully fulfill the obligations under such contracts, and do not carry out any
action/inaction that may affect the effectiveness and enforceability of such
contracts.

 
 
 
5

--------------------------------------------------------------------------------

 

 
3.2       Commitment
Party B promises Party A that Party B will bear all expenses caused by the
transfer of equity and transact all the necessary procedures required when Party
A and/or its designated third party becomes the shareholder of Party C. The
procedures include but not limited to assisting Party A to acquire the relevant
necessary approval for equity transfer from the governmental department,
submitting the documents such as Equity Transfer Agreement and the resolutions
of the shareholders’ meeting, etc. to the relevant authority of industry and
commerce, and amending the Articles of Association, the list of shareholders and
the other Articles of Association based documents.


3.3
On the conclusion date of this Contract and each account day, the parties of
Party B herby represent and warrant to Party jointly and individually as
follows:

 

 
(1)
It is entitled to conclude and deliver this Contract, as well as any equity
transfer agreement (each one is named as “Transfer Agreement”), which is entered
into for each transfer of the purchased equity and regards Party B as one party,
and it has the right and capacity to perform its obligations under this Contract
and any transfer agreement. After the conclusion of this Contract and each
transfer agreement regarding Party B as one party, it will become the legal,
effective and binding obligations of Party B and it can be executed compulsorily
in accordance with the terms;

 

 
(2)
No matter the conclusion and delivery of this Contract or the fulfillment of the
obligations under this contract or any transfer agreement, it will not (i)
breach any laws and regulations of the PRC; (ii) conflict to its Articles of
Association or other organization documents; (iii) breach any contract or
document which regards it as one party or is binding upon it, or breach the
terms under any contract or document which regards it as one party or is binding
upon it (iv) breach any relevant permission or approved authorization issued to
it and/or condition for sustainable validity; or (v) result in the termination
or cancellation of any permission or approval issued to it or the additional
conditions;

 

 
(3)
The parties of Party B have good and available-for-sale ownership to its holding
equity of Party C. The parties of Party B do not set any security interest on
the said equity;

 

 
(4)
Party C has no unpaid liability, excluding (i) the liabilities incurred during
its normal business; and (ii) the liabilities having been disclosed to Party A
and approved by Party A in writing in advance;

 

 
(5)
Party C shall obey all the laws and regulations applicable to the acquisition of
equity and assets;

 

 
(6)
Currently, there is no ongoing or pending or possible lawsuit, arbitration or
administrative procedure relevant with the equity, the assets of Party C or
related to Party C.



IV. Taxation
The taxation of each party incurred during the fulfillment of this Agreement
shall be borne by each party itself.


V. Default

 
5.1
In the event that Party B or Party C breaches this Agreement or any
representation or guarantee stated in this Agreement, Party A can notify the
breach party in writing, requiring the relevant party to take corrective
measures within ten days after the receipt of the notification, to take the
relevant measures to effectively prevent the damage in time, and to continue to
perform this Agreement. In the event that the damage occurs, the breach party
shall compensate Party A, so that Party A can have its deserved rights and
interests during the fulfillment of contract.

 

 
5.2
In the event that Party B or Party C fails to take the corrective measures
within ten days after the receipt of the notification in accordance with the
said Article 5.1, Party A is entitled to require the breach party to compensate
the expenses, liabilities or losses (including but not limited to the interest
and lawyer’s fee paid or lost due to the default) incurred due to the default.
Meanwhile, Party A has the right to execute the Equity Transfer Agreement of the
appendix of this Agreement, so as to transfer the equity held by Party B to
Party A and/or its designated third party.

 
VI. Governing Laws and Settlement of Disputes
6.1       Governing Laws
This Agreement shall be governed by the laws and regulations of the People’s
Republic of China, including but not limited to the completion, fulfillment,
effectiveness and interpretation of this Agreement.


6.2       Friendly Negotiation
In the event that there is any dispute concerning the interpretation or
fulfillment of this Agreement, the parties of the agreement shall resolve the
disputes by friendly consultation or the intermediation of the third party. In
the event that the disputes cannot be resolved through the said means, either
party shall submit the dispute to the arbitration authority within 30 days
commencing from the beginning date of the said discussion.


6.3       Arbitration
Any dispute resulting from this Agreement shall be submitted to China
International Economic and Trade Arbitration Commission (Beijing) for
arbitration. The place of arbitration is Beijing. The award of the arbitration
shall be final and binding upon each party of this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 

 
VII. Confidentiality
7.1       Confidential Information
The contents of this Agreement and its appendixes shall be confidential. The
parties of this Agreement shall not disclose any information of this Agreement
to any third party (excluding the one with prior written approval of the parties
of the agreement). This clause is still valid after the termination of this
Agreement.


7.2       Exceptions
The disclosure of confidential information in accordance with the decision made
by laws, court judgment, arbitration award and the governmental administrative
authority shall not be regarded as the breach of the said Article 7.1.


VIII. Others
8.1       All Agreements
All parties hereby confirm that this Agreement is a fair and reasonable
agreement entered into by all parties on the basis of equality and mutual
benefit. This Agreement constitutes all the subjects concerning the agreement of
all parties. In the event that the previous discussion, negotiation and
agreement are not in conformity to this Agreement, this Agreement shall prevail.
This Agreement shall be modified by the relevant parties of the agreement in
writing. The appendixes of this Agreement are a part of this Agreement, which
have equal effectiveness as this Agreement.


8.2       Notification

 
8.2.1
The notification issued by the parties of this Agreement for the fulfillment of
the rights and obligations under this Agreement shall be in writing and sent to
the relevant party or parties by means of personal delivery, registered mail,
postage prepaid mail, approved express mail service or facsimile to the
following addresses:

 
Party A: Shengyuan Nutrition Food Co., Ltd.
Address:
Fax:
Tel.:
Addressee:


Party B:
Zhang Jibin
Address:
Fax:
Tel.:
Addressee:


Jiang Yunpeng
Address:
Fax:
Tel.:
Addressee:


Party C: Beijing Shengyuan Huimin Technology Service Co., Ltd.
Address:
Fax:
Tel.:
Addressee:



 
8.2.2
In the following circumstances, the notification and correspondence shall be
regarded as being delivered:

 

 
8.2.2.1
In the event that it is delivered via fax, the date on the fax shall prevail.
However, if the fax time is later than 5 p.m. or at the non working day of the
delivery place, the next working day of the dated time shall be regarded as the
delivery day;

 

 
8.2.2.2
In the event that it is delivered by personal delivery, the receipt date shall
prevail;

 

 
8.2.2.3
In the event that it is delivered via registered mail, 25 days after the date on
the return receipt of the registered mail shall prevail.

 
 
 
7

--------------------------------------------------------------------------------

 
 
8.2.3    Binding Effect
This Agreement is binding upon the parties of the agreement.


8.3       Language
   This Agreement is in quadruplicate in Chinese, and each party of the
agreement holds one copy.


8.4       Day and Working Day
The “Day” in this Agreement shall refer to the date on the calendar; the
“Working day” in this Agreement shall refer to the day from Monday to Friday.


8.5       Title
The titles of this Agreement are only for reading purpose, and it shall not be
used for interpretation of agreement.


8.6       Supplementary Provisions
The obligations, commitment and responsibilities of Party B to Party A under
this Agreement are all individual and collective, and Party B shall bear the
joint liability mutually. For Party A, any party of Party B breach the agreement
will automatically constitute the breach of Party B.


8.7       Pending Matters
Issues not covered in this Agreement shall be resolved by negotiation according
to the laws of the People’s Republic of China by the parties of the agreement.
 

 
 
8

--------------------------------------------------------------------------------

 


[There is no text in this page, and the following is the signing page of the
Equity Disposal Agreement entered into by and among the three parties as of July
20, 2008]


Party A:
Shengyuan Nutrition Food Co., Ltd.
Authorized representative: /s/ Zhang Liang                         
(           )


Party B:
Zhang Jibin
/s/ Zhang Jibin
Jiang Yunpeng
/s/ Jiang Yunpeng


Party C:
Beijing Shengyuan Huimin Technology Service Co., Ltd.
Authorized representative: /s/ Li Maosheng                         
(           )




 
9

--------------------------------------------------------------------------------

 


 
Appendix 1: Equity Transfer Agreement


Equity Transfer Agreement


This Equity Transfer Agreement (the “Agreement”) is entered into in Beijing of
the People’s Republic of China as of [   (Date)], 2008 by and among the
following Parties:


Party A: Shengyuan Nutrition Food Co., Ltd.
Address:


Party B:
Shareholder A: Zhang Jibin, ID card number: 370223196408110032
Address:
Shareholder B: Jiang Yunpeng, ID card number: 231026196305045811
Address:


Party C: Beijing Shengyuan Huimin Technology Service Co., Ltd.
Address:


Party A, Party B and Party C in this Contract shall be individually referred to
as a “Party” and collectively referred to as the “Parties”.


Whereas,


1.
Party Ais a wholly-owned foreign enterprise which is registered established in
the People’s Republic of China (hereinafter “PRC”) with legally good standing;



2.
Party Cis a wholly domestic-funded enterprise registered in Beijing of the PRC.
Currently, Party B holds 100% equity of Party C (hereinafter referred to as the
“Relevant Equity”); and



3.
Party B is willing to conform to the relevant regulations of Equity Disposal
Agreement entered into by Party B and Party A as of July 20, 2008, Party B will
transfer partial or total of its holding equity of Party C to Party A and/or its
designated third party, and Party A and/or its designated third party agree to
be the assignee of this equity (hereinafter referred to as “Equity Transfer”).



The Parties hereby have reached the following agreement upon friendly
consultations:


1.
Transfer of Equity

 

 
1.1
Party B agrees to transfer the Relevant Equity to Party A, of which Zhang Jibin
of Party B transfers 50% and Jiang Yunpeng of Party B transfers 50%, and Party A
agrees to accept this transfer. After the completion of transfer, Party A holds
100% equity.

 

 
1.2
As the consideration of the transfer of equity, Party A shall pay RMB to Zhang
Jibin of Party B and RMB___ to Jiang Yunpeng of Party B pursuant to the
regulations of Article 2.

 

 
1.3
Party B agrees the transfer of equity under this clause and is willing to and
will urge the other shareholders of Party C (excluding Party B) to be willing to
sign the necessary documents including the resolution of the shareholders’
meeting and the correspondence which waives the priority in purchasing the
Relevant Equity and to assist the transaction of the other necessary procedures
of equity transfer.

 

 
1.4
Party B and Party C shall jointly or individually be responsible for taking the
necessary actions, including but not limited to the contents such as signing
this Agreement, and passing the resolutions of shareholders’ meeting and
amendment of the Articles of Association, so as to achieve the transfer of
equity from Party B to Party A, and be responsible for the transaction of the
approval of the government or the registration in the Bureau of Industry and
Commerce within ten working days according to the regulations of Equity Disposal
Agreement, commencing from the issuance date of the exercise notification of
Party A, so as to make Party A become the registered holder of this equity.

 
 
 
10

--------------------------------------------------------------------------------

 

 
2.
Payment of Equity Transfer Price

 

 
2.1
Within 5 working days of the conclusion of this Agreement, Party A pays Zhang
Jibin RMB_________, and Jiang Yunpeng RMB_________; after the completion of the
procedures of governmental approval and the registration related to equity
transfer, Party A shall, within 5 working days of the conclusion of this
Agreement, pay Zhang Jibin RMB_________, and Jiang Yunpeng RMB_________.




 
2.2
After the receipt of each payment stated in Article 2.1, Party B shall issue the
appropriate receipt document to Party A within 5 working days



3. 
Statement and Guarantee

 
3.1       The Parties of this Agreement hereby represent and warrant as follows:
 
(a)
This party is a legally established company with good standing or the individual
having full capacity for civil conduct, and has the full right and capacity to
sign and perform  this Agreement and the other documents related to this
Agreement, required for realizing the purposes of this Agreement;

 
 
(b)
This party has taken or is going to take all the necessary actions, so as to
appropriately and effectively authorize the signing, delivery and fulfillment of
this Agreement and the documents related to the transactions under this
Agreement, and such signing, delivery and fulfillment shall not breach the
relevant laws and regulations as well as the governmental rules, without any
violation of the legal rights and interests of any third party.



3.2       Party B and Party C jointly and individually represent and warrant to
Party A as follows:
 
(a)
Currently, Party B legally and effectively holds 100% equity of Party C, and the
acquisition and holding of such equity by Party B neither breach any law and
regulation or the governmental decision, nor violate the interests and rights of
any third party;

 
 
(b)
Party C is a company with limited liability which is established and legally
existing under the laws of the People’s Republic of China, having full capacity
for civil rights and capacity for civil conduct, being entitled to possess,
dispose and manage its assets and businesses, as well as to develop the ongoing
or planned business. Party C has gained all the permit certificates,
qualification certificates or the approval, verification, reference or
registration procedures of the governmental department for engaging in all said
businesses stated in its business license;

 
 
(c)
Since the establishment of Party C, it never breaches the relevant laws and
regulations or the governmental rules;

 
 
(d)
The equity of Party C held by Party B has no security interest or any other
third party right;

 
 
(e)
This Party does not fail to provide any document or information related to Party
C and its business which may affect the signing of this Agreement;

 
 
(f)
Before the completion of equity transfer, this party will not authorize or issue
or promise to issue the equity other than the equity that has been issued before
the conclusion date of this Agreement by any action or inaction, and it will not
change the registered capital or shareholders’ structure of Party C by any form.

 
 
 
11

--------------------------------------------------------------------------------

 

 
4.
Effectiveness and Term of Validity

This Agreement is signed on the date dated at the beginning of this Agreement
and shall become effective as of this date.


5.
Settlement of Disputes

In the event that there is any dispute concerning the interpretation or
fulfillment under the terms of this Agreement, the parties of the agreement
shall resolve the disputes by friendly consultation. In the event that the
disputes cannot be resolved through the said means within 30 days, either party
shall submit the dispute to China International Economic and Trade Arbitration
Commission (Beijing) for arbitration in accordance with the existing arbitration
rules. The place of arbitration is Beijing, and the language used for
arbitration is Chinese. The award of the arbitration shall be final and binding
upon each party of this Agreement.


6.         Applicable Laws
The effectives, interpretation and mandatory execution of this Agreement are
governed by the laws of the People’s Republic of China.


7.         Modification and Supplementation of Agreement
Each party shall modify and supplement the agreement in written form. The
modified agreement and the supplementary agreement of this Agreement signed by
each party are a party of this Agreement, which has the equal effectiveness as
this Agreement.


8.         Severability of Agreement
In the event that any provision of this Agreement is declared invalid or void by
law, such provision is only invalid or void within the governing scope of the
relevant laws, and it shall not affect the legal effectiveness of the other
provisions of this Agreement.


9.         Supplementary Provisions of Agreement
Any supplementary provision of this Agreement is an indispensable part of this
Agreement, which has equal effectiveness as this Agreement.


10        Others
10.1                 This Agreement is in quadruplicate in Chinese.
 
10.2                 In case that Party A designates any third party to exercise
its selection right, Party A mentioned in this Equity Transfer Agreement shall
refer to Party A and/or its designated third party as the case may be.
 
[No text hereinafter]


[There is no text in this page, and it is the signing page of the Equity
Transfer Agreement]


Party A: Shengyuan Nutrition Food Co., Ltd.
Authorized representative:  
(           )


Party B:
[Shareholder A]


[Shareholder B]




Party C:
Beijing Shengyuan Huimin Technology Service Co., Ltd.
Authorized representative:  
(           )
 
 
12

--------------------------------------------------------------------------------






